Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This action is response to communication:  response to RCE filed on 08/13/2021.
Claims 21-40 are currently pending in this application.  
The IDS filed on 07/15/2021 has been accepted.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/13/2021 has been entered.
   

Response to Arguments
The prior art rejections have been fully considered but are moot in view of new grounds of rejection.  See amended rejection below. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-
Claims 21-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10/425229.  Although the claims at issue are not identical, they are not patentably distinct from each other because all the limitations from the parent claims are found in the present application.

Claim Rejections - 35 USC § 101
The prior 101 rejections have been withdrawn in response to applicant’s amendments and arguments.

Claim Rejections - 35 USC § 112

The prior 112 rejections have been withdrawn in response to applicant’s amendments and arguments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 21, 22, 25, 28, 29, 32, 35, 36, and 39 are rejected under 35 U.S.C. 103 as being unpatentable over Vasilevsky US Patent Application Publication 2010/0042992 (hereinafter Vasilevsky), in view of Worsley US Patent No., 9,064,117 (hereinafter Worsley), and further in view of Khesin US Patent Application Publication 2013/0238786 (hereinafter Khesin).

As per claim 21, Vasilevsky teaches a computerized system comprising: one or more computer processors; and a computer memory storing computer-usable instructions that, when used by the one or more computer processors, cause the one or more computer processors to perform, using a secure server management service, operations comprising (paragraphs 11, 12, 213-215 and throughout with computer system): receiving a request, from a server in a first computing system, to securely provision an operating system for the server associated with a cloud computing system (pargraph 112 wherein user/client may select/request a virtual workspace; see Figure 1, paragraph 66, and throughout wherein client systems are part of a cloud/remote network); causing, an imaging service to provision the operating system on the first server (paragraph 88 with providing a virtual hard disk image to client system/server; see abstract, paragraph 11, and throughout reference wherein virtual image includes operating system; see also paragraph 70 with management system/imaging 
Although Vasilevsky teaches receiving a request to securely provision an operating system, Vasilevsky does not explicitly teach wherein the request comprises an authentication request to verify secure presence of the server in the first computing environtment.  However, Vasilvesky does teach verifying a secure presence for the server in the first computing environment in a physically unsecure computing environment.  For example, see paragraphs 146, wherein a server may authenticate itself to the client (such as through SSl, certificates, etc; ssl requires an authentication request, as it utilizes handshakes).  
At the time the invention was filed, it would have been obvious wherein the provisioning request included an authentication request.  Combining a request for data along with an authentication request would have been obvious to one of ordinary skill in the art as it requires only one message instead of two.  Further, it is merely a user choice to separate or combine multiple items in one data message. 
Although Vasilevsky teaches authenticating the secure presence of the server, Vasilevsky does not explicitly teach that the first server has an associated key.  This would have 
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine Vasilevsky with Worsley.  One of ordinary skill in the art would have been motivated to perform such an addition to provision comptuers that are not yet secure, or have limited operational capabilities (Worsley col. 1 line 19-24). 
Although the Worsley combination teaches provisioning an operating system based on authentication and a key, Worsley does not explicitly teach a hardware encryption module associated with the key.  However, this would have been obvious.  For example, see Khesin (paragarph 41 with tpm/encryption module which utilizes associated keys with the module for authentication).  
At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Vasilevsky combination with Khesin.  One of ordinary 
As per claim 22, the Vasilevsky combination teaches the oepratoins further comprising receiving the authetnicaiton request from the server, as part of verifying a secure presence of the server in the first computing envioronment, wherein the first computing environment is identified as the physically unsecure computing environment (see Worsley Figure 1 with target computer separated from provisioning service/authority and provisioning device by a wide area network; see col. 1 line 20-25 with provisioning devices in network environments that are not yet secure;  also see col. 8 line 30-45, wherein the target computer may be at a different physical location than the provisioning service; see also col. 15 lines 35-45 wherein the target computer and provisioning service authenticate themselves to one another; authentication may be unilateral of either party or bilateral with both paties; see also col. 15 lines 45-60 with more details on authenticating the target computer; also see col. 2 lines 20-30). 

	As per claim 25, Vasilevsky teaches the oeprations further comprising transmitting to the server a selected imaging service notification that includes an identifier associated with the identified imaging service to enable the server to submit an imaging request to the identified imaging service (paragraph 112 wherein interface provided to client/user which includes a list of services/workspaces to access and then submit a request via the chosen selection).
Claim 28 is rejected using the same basis of arguments used to reject claim 21 above. 
Claim 29 is rejected using the same basis of arguments used to reject claim 22 above. 
Claim 32 is rejected using the same basis of arguments used to reject claim 25 above.

Claim 36 is rejected using the same basis of arguments used to reject claim 22 above. 

Claim 39 is rejected using the same basis of arguments used to reject claim 25 above.

Claims 24, 31, and 38 are rejected under 35 U.S.C. 103 as being unpatentable over the Vasilevsky combination as applied above, and further in view of Ueda US Patent Application Publication 2012/0254443 (hereinafter Ueda).
	As per claim 24, the Vasilevsky combination teaches retrieving state information associated with the server (Vasilevksy paragraph 81, 82, and throughout wherein client/server may authenticate himself, such as via passwords, security token, etc.), but does not explicitly teach wherein the state information includes an indicator of one or more of: whether the server has been reported stolen, and an expected internet protocol address of the server; and validating the state information of the server, wherein identifying the imaging service o the cloud computing environment to which to delegate generating the operating system image is also in response to successful validation of the server.  However, validating an IP address of the requestor, and identifying an provision imaging service based on a successful validation would have been obvious.  For example, see Ueda (abstract with provisioning images to clients; see paragraph 41 which identifies an IP address of the requestor; the servers will be assigned at least partially based on this information).
	At the time the invention was filed, it would have been obvious to one of ordinary skill in the art to combine the teachings of the Vasilevsky combination with Ueda.  One of ordinary 
	Claim 31 is rejected using the same basis of arguments used to reject claim 24 above.
Claim 38 is rejected using the same basis of arguments used to reject claim 24 above.

Claims 26, 33, and 40 are rejected under 35 U.S.C. 103 as being unpatentable over the Vasilevsky combination as applied above, in view of Hutnik et al. US Patent Application Publication 2005/0180319 (hereinafter Hutnik)
As per claim 26, the Vasilevsky combination does not explicitly teach the operations further comprising communicating, to the imaging service, an image delegation notification that identifies the server to be provisioned with the operating system image, wherein the image delegation notification is received at the imaging service based on the imaging service being selected based on a geographic proximity of the image server to the server.  However, communicating to an imaging service which identifies the server to be provisioned with the operating service would have been obvious over Vasilevsky.  As see in paragraph 71, the management system (the provisioning system) may be operated by a business entity which acts in between the client/server and the provisioner.  Thus, it would have been obvious to one of ordinary skill in the art that the business entity would act as a gateway between the service and the clients and thus forward communications.  However, for a further teaching on utilizing a gateway and connecting a client/server to a server/provisioner utilizing identifiers, see Hutnik (paragraph 10 and throughout wherein an authentication server/gateway, identifiers a client to be provisioned and selecting a service/server based on a geographic proximity).  

Claim 33 is rejected using the same basis of arguments used to reject claim 26 above.
Claim 40 is rejected using the same basis of arguments used to reject claim 26 above.


Allowable Subject Matter
Claims 23, 27, 30, 34, and 37 would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims, and further to overcome the prior double patenting rejections above (or an approved terminal disclaimer to overcome the double patenting rejection).
The following is a statement of reasons for the indication of allowable subject matter:  Although aspects of the claims are taught by the prior art above, the limitations, read as a whole, are non-obvious over the cited art of record and the references found in the IDS. 



Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jason Kai-Yin Gee whose telephone number is (571) 272-6431.  The examiner can normally be reached on 9am-5pm Pacific.
If attempts to reach the examiner by telephone are unsuccessful, the examiner' s supervisor, Farid Homayounmehr can be reached on (571)272-3739.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/JASON K GEE/Primary Examiner, Art Unit 2495